Case 3:17-cv-03695-MMC Document 258-1 Filed 01/30/20 Page 1 of 8

Exhibit A

 
Case 3:17-cv-03695-MMC Document 258-1 Filed 01/30/20 Page 2 of 8

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

PLANET AID INC.; and LISBETH Case No. 17-cv-03695-MMC
THOMSEN,
PLAINTIFFS’ LETTER ROGATORY
Plaintiffs,
Vv. Judge: Hon. Maxine Chesney

Magistrate Judge: Jacqueline Scott Corley
REVEAL, CENTER FOR INVESTIGATIVE
REPORTING; MATT SMITH; and AMY
WALTERS,

Defendants.

 

 

REQUEST FOR INTERNATIONAL
JUDICIAL ASSISTANCE
(LETTERS ROGATORY)

The United States District Court for the Northern District of California presents its
compliments to the Appropriate Judicial Authority of Malawi and requests international assistance
to obtain evidence to be used in a civil proceeding before this Court in the above-captioned matter.
I. REQUEST

This Court requests the assistance described herein as necessary in the interests of justice.
The assistance requested is that the Appropriate Judicial Authority of Malawi compel the following
individual, a citizen of Malawi, to produce documents and testimony, described more fully below,
that are necessary for the resolution of this case:

Harrison Longwe (Citizen of Malawi)
Current home address: Unknown
Last known address: P.O. Box 414, Blantyre, Malawi

Tel: +265-111-609 643(Home); +265-(0) 999-931 700
(Mobile)

 

 
Case 3:17-cv-03695-MMC Document 258-1 Filed 01/30/20 Page 3 of 8

Email address: harrislongwe@yahoo.com

The Appropriate Judicial Authority of Malawi is requested to compel Mr. Longwe to

produce the following documents and testimony:

1.

Knowledge of operations concerning the USDA Food for Progress program in Malawi,
and/or the Food for Progress and Food for Education Programs in Mozambique
(collectively “the USDA Programs”).

Facts supporting the allegation by the Declarant that they received nothing of value from
Defendants CIR, Smith and/or Walters, or anyone assisting, associated or involved with
Defendants CIR, Smith and/or Walters.

Knowledge of any offers, statements and/or or suggestions that anyone assisting
Defendants, or anyone assisting, associated or involved with Defendants, might receive
anything of value as a result of their cooperation with Defendants CIR, Smith, and/or
Walters, or anyone assisting, associated or involved with Defendants CIR, Smith and/or
Walters.

Knowledge concerning the interview of the Declarant by Defendants CIR, Smith, and/or
Walters, or by anyone assisting, associated or involved with Defendants CIR, Smith and/or
Walters.

Knowledge concerning the events surrounding the preparation of the declaration filed by
the Declarant under penalty of perjury in the Lawsuit.

Knowledge concerning any factual statement or allegation contained in the declaration
filed by the Declarant under penalty of perjury in the Lawsuit.

Il. FACTS OF THE CASE

This civil case involves a lawsuit by a U.S. entity, Planet Aid, together with a Malawi

resident, Lisbeth Thomsen, against a news organization in the U.S. named Center for Investigative

Reporting, also known as Reveal (“Reveal”), and two of its reporters, Matt Smith and Amy Walters

(collectively, “the Defendants”) (lawsuit referred to as the “Lawsuit’’). Plaintiff Planet Aid is a

not-for-profit that exists in the United States solely to benefit charitable projects. Planet Aid has

operated charitable programs funded by donors, including by the United States Department of

Agriculture (“USDA”). Thomsen is employed by a not-for-profit organization, Development Aid

 
Case 3:17-cv-03695-MMC Document 258-1 Filed 01/30/20 Page 4 of 8

People to People Malawi (““DAPP Malawi”). Planet Aid and Thomsen alleged in the Lawsuit that
Defendants published a podcast and articles about them which contained numerous falsehoods
about humanitarian programs operating in Malawi and Mozambique.

The Lawsuit concerns a grant awarded to Planet Aid to operate programs in Malawi. This
project was funded by the USDA, and was part of the Food for Progress and Food for Education
Programs (the “USDA Program”). Among other missions, the USDA Program called for Planet
Aid to work with local organizations in Malawi to establish programs that would serve needy
populations. This program included, among others, educating rural farmers about agricultural
techniques in Malawi (the “Farmers Club” Programs), establishing schools and training teachers
to ameliorate teacher shortages (the “Teacher Training College Program’), educating the
populations about the HIV/AIDS crisis, including how to deal with the deadly disease (the “Take
Control of the Epidemic Program”), and providing nutrition counseling. In Malawi, Planet Aid
worked with DAPP Malawi.

In 2014, the Defendants began working on a story that would later be published, accusing
Plaintiffs of misusing funds provided by the USDA. Defendants alleged in the published stories
that Planet Aid abused USDA funds in operating the USDA Programs in Malawi and Mozambique.
CIR, Walters and Smith turned to Mr. Ngwira, a convicted journalist in Malawi, who was
convicted for illegally using his role as a journalist to extort money from a businessman. Mr.
Negwira became a co-author on the materials generated by Defendants and was their main source
of information in Malawi.

Plaintiffs allege in the Lawsuit that Defendants made numerous false and defamatory
statements in connection with the publication of the podcast and subsequent articles dealing with

Planet Aid and Ms. Thomsen’s involvement with the USDA Programs.

 
Case 3:17-cv-03695-MMC Document 258-1 Filed 01/30/20 Page 5 of 8

Mr. Longwe also published highly confidential employee information in the lawsuit. In
support of the Defendants, Mr. Longwe filed a declaration in the U.S. case which has attached
employee records of hundreds of present and former employees at DAPP Malawi, disclosing their
salaries, loan and health payment information and other personal data. Mr. Longwe had no
authority to release this information, which was filed publicly in court in the United States.

Plaintiffs believe that numerous statements by Mr. Longwe are defamatory, and his
conduct may even constitute a violation of Malawi law. In particular, Plaintiffs request assistance
in obtaining documents and testimony from Mr. Longwe relating to his contact with others
involved in the stories that are at issue in this case, including any journalists, sources or
intermediaries. Plaintiffs also need assistance to require Mr. Longwe to produce documents that
relate to the subjects of his declaration, which he voluntarily filed in the U.S. case. Plaintiffs have
attempted to contact Mr. Longwe directly in this matter in order to see if he would voluntarily
produce relevant documents, but he has refused to cooperate in such efforts.

Ill. RECIPROCITY

The United States District Court District for the Northern District of California is willing
to provide similar assistance to the judicial authorities of Malawi.
IV. REIMBURSEMENT FOR COSTS

Plaintiffs are willing to reimburse the judicial authorities of Malawi for costs incurred in
compelling production of the aforementioned documents. Before said cost is incurred, Plaintiffs
hereby request that the judicial authorities of Malawi contact its attorney as follows:

Sam Rosenthal, Esq.
Nelson Mullins Riley & Scarborough LLP
101 Constitution Avenue, NW

Washington, D.C. 20001, USA
Telephone: (202) 689-2915

 
Case 3:17-cv-03695-MMC Document 258-1 Filed 01/30/20 Page 6 of 8

Fax: (202) 689-2860
Email: sam.rosenthal@nelsonmullins.com

DATE
(SEAL OF COURT) Hon. Jacqueline Scott Corley

(for signature)

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

 
Case 3:17-cv-03695-MMC Document 258-1 Filed 01/30/20 Page 7 of 8

CERTIFICATION OF THE JUDGE’S SIGNATURE

I, Susan Y. Soong, Clerk of the United States District Court Northern District of California,
[NAME OF CLERK]

certify that Jacqueline Scott Corley , of the United States District Court Northern
[NAME OF JUDGE/MAGISTRATE JUDGE]

 

District of California, whose signature is attached to the Letters Rogatory hereto annexed, was at
the date hereof the Judge/Magistrate Judge of the United States District Court Northern District of
California and that the official acts and doings of said Judge/Magistrate Judge are entitled to full

faith and credit, and that the attestation to said Letters Rogatory is in due form of law.
I further certify that the seal attached to the said Letters Rogatory is the seal of this Court. Witness

my hand and the Seal of the said Court at the City of San Francisco, this day of
in the year two thousand twenty.

[SEAL OF COURT]

 

[SIGNATURE OF THE CLERK]

Susan Y. Soong
[PRINTED NAME OF THE CLERK]

 
Case 3:17-cv-03695-MMC Document 258-1 Filed 01/30/20 Page 8 of 8

CERTIFICATION OF THE CLERK’S SIGNATURE

I, Jacqueline Scott Corley , Judge/Magistrate Judge of the United States
[NAME OF JUDGE/MAGISTRATE JUDGE]

District Court Northern District of California, certify that Susan Y. Soong , Clerk of
[NAME OF CLERK]
the United States District Court Northern District of California, whose signature is attached to the

Letters Rogatory hereto annexed, was at the date hereof the Clerk of the United States District
Court Northern District of California and that the official acts and doings of said Clerk are entitled
to full faith and credit, and that the attestation to said Letters Rogatory is in due form of law.

I further certify that the seal attached to the said Letters Rogatory is the seal of this Court.

Witness my hand and the Seal of the said Court at the City of San Francisco, this day of
in the year two thousand twenty.

[SEAL OF COURT]

 

[SIGNATURE OF THE JUDGE/MAGISTRATE JUDGE |

Jacqueline Scott Corley
[PRINTED NAME OF THE JUDGE/MAGISTRATE JUDGE]

 

 

 
